The offense is arson; penalty assessed at confinement in the penitentiary for two years.
The appeal bond found in the record is insufficient to authorize consideration of the appeal by this court for the reason that it is not approved by the judge who tried the case. The statute, Art. 818, C. C. P., requires that the bond be approved by both the judge and the sheriff. See Wood v. State,83 S.W.2d 670, and cases cited.
Appellant is granted fifteen days from this date within which to perfect his appeal.
The appeal is dismissed.
                 ON MOTION TO REINSTATE APPEAL.